Citation Nr: 1625222	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  09-07 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a neck disability, to include arthritis of the cervical spine.  

2.  Entitlement to service connection for a right knee disability, to include arthritis of the right knee.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  

4.  Entitlement to an initial increased rating for service-connected traumatic brain injury (TBI), currently evaluated at 10 percent.  

5.  Entitlement to an effective date prior to June 18, 2007, for an award of service connection for TBI.  



REPRESENTATION

Veteran represented by:	L. Chism, Attorney at Law


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to August 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied entitlement to service connection for residuals of a traumatic brain injury (TBI), including the Veteran's inability to turn his head all the way to the left, severe right knee injury, and unemployability.  The matters on appeal have since been transferred to the RO in in Louisville, Kentucky.  

The instant claims were previously before the Board in April 2010 and May 2011, when they were remanded for additional development.  

The record reflects that the matters on appeal initially included entitlement to service connection for residuals of a TBI, including psychiatric disorder(s) and related symptomatology.  During the pendency of the appeal, the RO issued a rating decision in December 2010 granting service connection for TBI and assigning a 10 percent evaluation, effective June 18, 2007.  The Board observes that the Veteran's former attorney, in a February 2011 statement, indicated that the Veteran disagreed with the rating assigned and the effective date of the award.  As will be explained below, the Board must remand the issues of entitlement to an increased rating and to an earlier effective date for service-connected TBI for the RO to issue a Statement of the Case (SOC).  

Additionally, in an October 2014 rating decision, the RO granted service connection for depressive disorder, NOS, as secondary to service-connected TBI, and assigned a 100 percent evaluation, effective September 13, 2011.  As the Veteran has not expressed disagreement with the effective date, this constitutes a full grant of the issue of entitlement to service connection for a psychiatric disorder, this issue no longer remains on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Moreover, the record does not reflect that the Veteran has disagreed with the either the initial disability evaluation or effective date assigned to his service-connected depressive disorder.  

The Board notes that even though a 100 percent schedular rating is in effect for service-connected depressive disorder, VA must still consider the Veteran's claim of entitlement to a TDIU.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on another service-connected disability may form the basis for an award of special monthly compensation (SMC).  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability to qualify for SMC under 38 U.S.C.A. § 1114(s) by having an "additional" disability of 60 percent or more).  However, the Board notes that for the period beginning September 13, 2011, consideration of entitlement to a TDIU must exclude consideration of service-connected depressive disorder, as such disability has been rated at 100 percent since that date.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that he is entitled to service connection for neck and right knee disabilities; as set forth in various statements from the Veteran, he maintains that both claimed disabilities are due to a March 1982 motor vehicle accident or August 1982 motorcycle accident.  The Veteran also asserts that he is entitled to a TDIU, as he maintains that he is unable to work due to service-connected disabilities, including TBI.  With respect to service-connected TBI, the Veteran contends that he is entitled to an increased rating and to an earlier effective date for the grant of service connection.  Before a decision can be reached on the Veteran's claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

As noted in the Board's April 2010 and May 2011 remand orders, the Veteran reports that he has experienced pain in his neck and right knee since the 1982 accidents.  In April 2010, the Board directed the AOJ to schedule the Veteran for a VA examination to determine the nature and etiology of any neck and right knee disabilities.  The Veteran was afforded a VA examination pertaining to his claimed neck and right knee disabilities in September 2010, and the examiner opined that it was less likely than not that either disability was caused by, or the result of, the 1982 accidents.  The examiner reasoned that because there were no notations of injuries to the neck or right knee in the Veteran's service treatment records, and given that the two accident reports only noted head injuries, there did not appear to be any connection between the Veteran's service and his claimed neck and right knee disabilities.  

In May 2011, the Board remanded the Veteran's claims of entitlement to service connection for neck and right knee disabilities to obtain supplemental medical opinions, as the September 2010 examiner failed to discuss the Veteran's lay statements regarding in-service neck and right knee pain, in addition to continuity of symptomatology since military service.  Supplemental medical opinions were obtained in September 2011; however, similar to the September 2010 VA examination reports, the supplemental medical opinions failed to address the Veteran's contentions.  Accordingly, these claims must be remanded to obtain supplemental medical opinions that address the Veteran's contentions regarding in-service pain involving the neck and right knee, as well as continuity of symptomatology since active service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that the Board errs as a matter of law when it fails to ensure compliance with its prior remand instructions); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (detailing that lay evidence cannot be discounted merely because it is unaccompanied by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (providing that once VA undertakes an effort to provide an examination, it must ensure the examination was adequate).  

The Board must also remand the Veteran's case for the RO to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (providing that the Board must remand a matter when VA fails to issue an SOC after a claimant files a timely notice of disagreement).  In a December 2010 rating decision, the RO granted service connection for the Veteran's TBI and assigned a disability rating of 10 percent, effective June 18, 2007.  The Veteran, though his former attorney, subsequently filed a statement in February 2011 demonstrating that he disagreed with the disability rating assigned to his TBI, in addition to the effective date for the grant of service connection for TBI.  Based on a review of the record, the RO has not issued an SOC with respect to these issues.  Therefore, a remand is necessary for the RO to issue an SOC to the Veteran so that he may perfect any appeals of these issues by submitting a timely substantive appeal.  See Manlincon, 12 Vet. App. at 240-41; Holland v. Gober, 10 Vet. App. 433, 436 (1997).

As noted above, the Veteran contends that he is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities.  However, as the Veteran's claim of entitlement to a TDIU is based, at least in part, on his claimed neck and right knee disabilities, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two issues are "inextricably intertwined" when they are so closely related that a final Board decision cannot be rendered until the other issue has been considered).  For this reason, the Board will defer consideration of the Veteran's claim of entitlement to a TDIU.  See id.  

The Board notes that VA treatment records were last associated with the Veteran's claims file in August 2013.  On remand, the AOJ should obtain and associate with the Veteran's claim file any outstanding VA and private medical records pertaining to the instant claims.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c)(1)-(2).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c), and obtain new VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159(e).

2.	Thereafter, obtain an addendum opinion from the September 2011 VA examiner.  If this examiner is no longer available, obtain another opinion from an appropriate examiner regarding the nature and etiology of the Veteran's claimed neck and right knee disabilities.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail:



a.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's claimed neck disability manifested in, or is otherwise etiologically related to, his active duty service.

b.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's claimed right knee disability manifested in, or is otherwise etiologically related to, his active duty service.

In rendering these opinions, the examiner should, at a minimum, note and discuss the Veteran's lay statements regarding in-service neck and right knee pain following the 1982 accidents, in addition to his statements regarding continuity of symptomatology since military service.  

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  A complete rationale should be provided for any opinion expressed.  

3.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claims of entitlement to service connection for a neck and a right knee disability, and entitlement to a TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if in order.  

4.	Issue a Statement of the Case pertaining to the Veteran's claims of entitlement to an increased rating for service-connected TBI and to an earlier effective date for the grant of service connection for TBI.  The Veteran is advised that the Board will only exercise appellate jurisdiction over these claims if he perfects a timely appeal of them.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

